Citation Nr: 0843217	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-40 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to service connection for bilateral knee 
strain.  

3.  Entitlement to service connection for degenerative disc 
and joint disease of the lumbar spine.  

4.  Entitlement to service connection for bilateral flat 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965, August 1965 to September 1970, and from 
September 1971 to June 1973.  He also served in the United 
States Army Reserves on periods of inactive duty for training 
(INACDUTRA) and active duty for training (ACDUTRA) from 
September 1960 to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
the following conditions:  bilateral knee strain, 
degenerative joint disease of the cervical spine, bilateral 
flat feet, and degenerative disc and joint disease of the 
lumbar spine.  

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

The issues of entitlement to service connection for bilateral 
flat feet and degenerative disc and joint disease of the 
lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the cervical spine that is 
due to any incident or event in military service or that was 
manifested to a degree of 10 percent or more within one year 
after separation from service.  

3.  Competent evidence of a nexus between bilateral knee 
strain and service is not of record.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Bilateral knee strain was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision

During the September 2008 personal hearing, the veteran 
testified that an in-service automobile accident caused his 
current cervical spine disability.  He further added that the 
numerous parachute jumps during his active military service 
caused his bilateral flat feet cervical spine disability.  
The veteran asserts that service connection is warranted for 
his bilateral knee strain and degenerative joint disease of 
the cervical spine.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21-24) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.6 (2008).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Degenerative Joint Disease of the Cervical Spine  

As previously stated, the veteran contends that his current 
cervical spine disability is attributable to an in-service 
automobile accident and parachute jumping during his military 
career.  

Review of the service treatment records indicate that the 
veteran reported to sick call in February 1966 after being 
involved in an automobile accident.  The sick call notes that 
the veteran complained of stiffness of the neck.  Physical 
examination of the veteran revealed full range of motion.  
Thereafter, the veteran returned to sick call in January 1972 
with complaints of neck pain.  The veteran was diagnosed with 
a "possib[le]" muscle spasm of the neck.  However, clinical 
evaluation of the veteran's neck was normal, as reflected in 
June 1973, June 1983, December 1985, and January 1992 reports 
of medical examinations.  Furthermore, the veteran denied 
having or having had previously any broken bones on his June 
1983, December 1985, December 1990, and January 1992 reports 
of medical history.  

Post service treatment records reflect a history of chronic 
neck pain.  Beginning in November 2002, VA outpatient 
treatment records report cervical pain.  X-rays revealed 
degenerative joint disease of the cervical spine.  
Thereafter, in April 2003, VA outpatient treatment records 
report the veteran having difficulty with lifting the neck as 
well as experiencing tingling in the neck, radiating to the 
base of the skull after a recent fall.  Physical examination 
revealed general tightness in the cervical region.  The 
veteran fell again in November 2003 and returned to the local 
VA outpatient treatment facility complaining of neck pain.  
The veteran was assessed with chronic neck pain with recent 
fall.  In December 2005, the veteran again reported chronic 
neck pain after missing a step and falling backwards.  
Examination of the neck revealed good movement without pain, 
and the veteran was diagnosed with lumbago arthralgia.  
Finally, the veteran returned to his local VA outpatient 
treatment facility in January 2008 after falling on a piece 
of ice.  The veteran complained of low back pain that 
radiated to his left chest and neck.  

At the outset, the Board notes that the service treatment 
records do not show that the veteran's in-service possible 
neck spasm resulted in a chronic disability.  As previously 
noted, although the veteran received treatment in February 
1966 and January 1972, four clinical evaluations thereafter 
of the neck were normal, and no adverse findings were noted.  
Based upon the evidence in the claims file, the first time 
the veteran's degenerative joint disease of the cervical 
spine is shown is in November 2002, which is many years 
following the veteran's discharge from active military 
service.  Thus, the evidence weighs against the claim in this 
regard.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his cervical condition has 
existed since his military service.  The veteran is competent 
to state that he injured his cervical spine after an 
automobile accident and numerous parachute jumps during his 
active service.  Additionally, the Board, is of course, aware 
of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  

However, the evidence weighs against the veteran's claim in 
this regard.  Again, the record establishes that there is no 
objective medical evidence of record of a permanent cervical 
spine disability caused by an automobile accident or 
parachute jumps during service or immediately thereafter.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  The 
veteran's service treatment records and the absence of post 
service treatment reports until many years after service 
substantiate this.  The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (negative 
evidence to mean that "which tends to disprove the existence 
of an alleged fact").  Moreover, "evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service."  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Given the service treatment records, which reflect normal 
findings of the cervical spine after the automobile accident 
in 1966, the absence of complaint or treatment until several 
years after service, and the absence of any medical evidence 
relating the veteran's symptoms to service, the Board finds 
that the evidence weighs against the veteran's claim.  
Continuity of symptomatology has not been established.  There 
is no probative medical evidence suggesting a link between 
the veteran's period of service and his low back condition.

The Board is aware of the veteran's contentions that his 
cervical spine disability is somehow etiologically related to 
service and acknowledges the submitted buddy statement 
describing the environmental conditions surrounding in-
service parachute jumping.  However, as the record does not 
reflect that the veteran or his service buddy possess a 
recognized degree of medical knowledge, their assertions as 
to the existence, nature and etiology of the current 
diagnosis is of no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Without evidence of a chronic cervical 
spine disability in service, degenerative joint disease 
(arthritis) within the first post-service year and with no 
evidence of a nexus between a cervical spine disability and 
service, service connection for such disability is not 
warranted.  

The preponderance of the evidence is against the claim for 
service connection for degenerative joint disease of the 
cervical spine, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Bilateral Knee Strain  

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis for his 
bilateral knee condition.  A July 2003 VA examination report 
contains a diagnosis of bilateral knee strain.  

The question of whether the veteran's current diagnosis had 
its onset in service or whether it is otherwise related to 
active service must involve competent medical evidence as to 
medical causation.  Service treatment records are negative 
for any complaints, treatment, or diagnosis of a bilateral 
knee condition, and clinical evaluation of the lower 
extremities was noted as being normal on the reports of 
medical examinations dated September 1960, March 1961, 
February 1962, August 1965, January 1968, November 1968, 
September 1970, September 1971, June 1973, June 1983, 
December 1985, and January 1992.  

After discharge from service, post service treatment records 
reflect complaints of chronic bilateral knee pain.  In 2000, 
the veteran underwent arthroscopic surgery of the right knee.  
However, the Board notes that none of the treatment records 
suggest that the veteran's current bilateral knee strain is 
related to his military service.  

Based upon the evidence in the claims file, the first time 
the veteran's bilateral knee strain is shown is many years 
after service.  This gap of so many years in the record 
militates against a finding that the veteran's bilateral knee 
strain was caused during service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  There is no corroborating evidence of 
continuity of symptomatology from the time the veteran 
separated from service until approximately 2000.  See 38 
C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Given the negative service treatment 
records, the absence of complaint or treatment until many 
years after service, and the absence of any medical evidence 
relating the veteran's symptoms to service, the Board finds 
that the evidence weighs against the veteran's claim.  
Continuity of symptomatology has not been established.  

In July 2003, the veteran underwent a VA examination for his 
bilateral knee condition.  He reported to the examiner that 
he has endured knee problems since 1992.  Physical 
examination of the veteran revealed musculoskeletal bilateral 
knee strain and x-rays were negative for any evidence of 
arthritis.  In a February 2004 addendum opinion, the examiner 
noted that the veteran did have numerous parachute jumps 
during his military service, but opined that his current 
bilateral knee disability was not related to his military 
service.  Thus, there is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his bilateral knee disability.  

The Board is aware of the veteran's contentions that his 
bilateral knee disability is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without evidence of 
bilateral knee problems in service and with the evidence of a 
prolonged period without medical complaint, service 
connection for such disability is not warranted.

The preponderance of the evidence is against the claim for 
service connection for bilateral knee strain, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2003 letter.  In the January 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the veteran included the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Although this 
notice was not issued before the rating decision on appeal, 
the veteran has not been prejudiced, as the veteran's pending 
claims are denied.  A supplemental statement of the case was 
also issued to him in June 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA outpatient treatment records from 
December 1999 to December 2005.  VA also provided a VA 
examination in connection with the veteran's bilateral knee 
strain.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim regarding his cervical 
spine disability, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed condition may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.  However, unlike Charles, in this case, there is 
no competent evidence of the veteran's current disability 
being related to service.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.  

Entitlement to service connection for bilateral knee strain 
is denied.  





REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for bilateral 
flat feet and degenerative disc disease and joint disease of 
the lumbar spine.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that his bilateral flat feet and 
degenerative disc and joint disease of the lumbar spine are 
attributable to his military service.  

Review of the evidentiary record reveals that upon enlistment 
into the Army National Guard (ARNG) in September 1960, 
clinical evaluation of the veteran's feet revealed 
asymptomatic bilateral pes planus.  Thereafter, in January 
1968, clinical evaluation of the veteran's feet was abnormal.  
The physician noted pes planus.  Finally, service treatment 
records reveal complaints of left foot pain in October 1967 
and August 1968.  Post service treatment records reveal 
degenerative change of the first metatarsal phalangeal joint 
with pes planus and heel spurs, as well as a July 2003 VA 
examination report containing a diagnosis of flat feet.  

Turning to the veteran's lumbar spine disability, in April 
1972, the veteran reported to sick call with complaints of 
low back pain lasting for six weeks.  X-rays of the lumbar 
area were within normal limits and the veteran was diagnosed 
with low back pain.  Back pain continued in May 1972, and 
neurological testing was within normal limits.  Subsequently 
thereafter, the veteran was seen in November 1989 for severe 
degenerative joint disease of the lumbar spine after falling 
off a chair.  X-rays revealed moderate to severe degenerative 
joint disease of the lumbar spine, and the veteran was 
restricted to no physical training (PT) or heavy lifting.  In 
December 1989, it was determined that the veteran was 
incapacitated due to his lumbar spine disability for 30 days.  
Post service treatment records reflect continuing complaints 
and treatment for osteoarthritis and degenerative disc 
disease of the lumbar spine.  

In July 2003, the veteran was afforded a VA examination for 
his lumbar spine disability.  The veteran reported having low 
back pain since 1992.  Upon physical examination of the 
spine, the examiner diagnosed the veteran with lumbosacral 
spondylosis.  In a February 2004 addendum, the examiner 
stated that the veteran did have numerous parachute jumps 
during his military service which are documented, but "there 
is no record of any complaints, medical care or treatment for 
any back . . . problems while on military duty."  He opined 
that the current back disability was not related to the 
veteran's active military service.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disabilities.  See 38 U.S.C.A. § 5103A (West 2002).  
Although the veteran was afforded a VA examination for his 
bilateral flat feet in July 2003, there remains some question 
as to whether the veteran's current foot condition was 
incurred in or aggravated by his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, 
a VA examination and opinion is warranted for the veteran's 
back disability because the February 2004 opinion is based 
upon inaccurate information.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (a medical opinion based upon an inaccurate 
factual premise is not probative.)  Accordingly, further 
development of the evidence will be undertaken prior to our 
final adjudication of the veteran's claims for service 
connection.  Therefore, in order to give the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  

Finally, the Board also notes that review of the record 
reflects that the dates of active duty, ACDUTRA, and/or 
INACDUTRA are not clearly of record.  In order to properly 
adjudicate the remaining claims of service connection, all 
periods of active duty, ACDUTRA, and/or INACDUTRA must be 
verified.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  
1.  Contact the National Personnel 
Records Center (NPRC), the U. S. Army 
Reserves, or any other appropriate 
agency, to list the specific dates of the 
veteran's active duty, ACDUTRA, and/or 
INACDUTRA.  Service records providing 
points are not helpful in this regard.  
All records/responses received should be 
associated with the claims file.  

2.  Schedule a VA examination to 
determine if the veteran has any foot 
disability, to specifically include 
bilateral flat feet that had its onset 
during, or was aggravated by, service.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was accomplished.  All 
appropriate testing should be undertaken 
in connection with the examination, and 
all foot disabilities found to be present 
should be identified.  

a.  The examiner should express an 
opinion as to whether the veteran's 
bilateral flat feet pre-existed his 
military service.  If it is determined 
that the disability existed prior to 
service, the examiner is requested to 
offer an opinion as to whether it was 
aggravated during, or as a result of his 
service.  If so, the examiner should 
address whether the permanent increase in 
severity was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note:  aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
veteran's bilateral flat feet did not 
exist prior to service, the examiner 
should express an opinion as to whether 
it is as likely as not (a 50 percent 
probability or more) that the veteran's 
currently diagnosed bilateral flat feet 
were incurred in service or related to 
active service.

A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.  

3.  Schedule the veteran a VA examination 
to determine the nature and likely 
etiology of his lumbar spine disability.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  All studies or tests 
deemed necessary by the examiner should 
be performed.  The examiner should also 
conduct a thorough examination of the 
veteran's back, and provide a diagnosis 
for any pathology found.  As to any 
disability found on examination, the 
examiner should be asked to indicate 
whether is it at least as likely as not 
that such disability is related to 
military service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiner should 
discuss any pertinent medical opinions 
that have been previously offered 
regarding the etiology of the veteran's 
lumbar spine disability, expressing 
agreement or disagreement therewith and 
giving reasons for such agreement or 
disagreement.  

4.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims of entitlement to 
service connection for bilateral flat 
feet and degenerative disc and joint 
disease of the lumbar spine.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


